Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  at line 5 of claim 5, “has a has a” should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3, 7 and 9, “circumferential thickness” is indefinite as to which part of the claimed blade has a circumference and therefore indefinite as to exactly where this “circumferential thickness” is located; and line 5, “axial length” is indefinite as to which part of the claimed blade has an axis and therefore indefinite as to exactly where this “axial length” is located. For purposes of examination, it will be assumed that the claimed blade has a width or thickness between two lateral faces of the blade Clarification is required. Dependent claims 2-9 are indefinite due to their dependence from indefinite independent claim 1.
In claim 2, line 2, “radial height” is indefinite as to which part of the claimed blade has a radius or radial length and therefore indefinite as to exactly where this “radial height” is located. For purposes of examination, it will be assumed that the claimed blade has a height extending from the mold engagement portion to the molding portion, inclusive, and that “radial height” is this height of the blade, perpendicular to the axis of the blade (assumed with respect to “axial length” in claim 1). Clarification is required.
In claim 3, line 2, “radial height” is similarly indefinite.
In claim 4, “axial length” at line 2 and “axial distance” at line 3 are similarly indefinite.
Claim 5 is indefinite as to how the central reinforced portion may have two ends which both extend (via respective first and second central tapered portions) to the same unreinforced main portion. Dependent claims 6-9 are indefinite due to their dependence from indefinite claim 5.
In claims 6-8, “circumferential thickness” is indefinite as to which part of the claimed blade has a circumference and therefore indefinite as to exactly where this “circumferential thickness” is located. For purposes of examination, it will be assumed that the claimed blade has a width or thickness between two lateral faces of the blade and that “circumferential thickness” is this width or thickness of the blade itself. Clarification is required. 
For purposes of examination, it will be assumed that the claimed blade has a length extending along an axis and that “axial length” is this length. Clarification is required.
In claim 9, “radial height” is indefinite as to which part of the claimed blade has a radius or radial length and therefore indefinite as to exactly where this “radial height” is located. For purposes of examination, it will be assumed that the claimed blade has a height extending from the mold engagement portion to the molding portion, inclusive, and that “radial height” is this height of the blade, perpendicular to the axis of the blade (assumed with respect to “axial length” in claim 1). Clarification is required.
Claims 10-20 are similarly indefinite as to what is intended by “circumferential”, “axial” and “radial” in relation to the claimed sipe blade. Clarification is required.
Claim 10 at lines 16-19 is further indefinite as to how the central reinforced portion may have two ends which both extend (via respective first and second central tapered portions) to the same unreinforced main portion. Dependent claims 11-14 are indefinite due to their dependence from indefinite claim 10.
In claim 14, line 2, “the thickness TC” lacks antecedent basis and is indefinite as to where this thickness is located and how this thickness relates to the previously-recited thickness.
In claim 19, lines 2-3, “a central reinforced portion having a first end and a second end and separated from the first reinforced end portion by an axial distance” is 
Claim 19 at lines 6-9 is further indefinite as to how the central reinforced portion may have two ends which both extend (via respective first and second central tapered portions) to the same unreinforced main portion. Dependent claim 20 is indefinite due to their dependence from indefinite claim 19.
In claim 20, lines 3 and 7, “the thickness TC” lacks antecedent basis and is indefinite as to where this thickness is located and how this thickness relates to the previously-recited thickness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrin et al. (US 2008/0029193).
Perrin et al. teach a sipe blade 100 for molding an incision 4 in a tire tread, the blade including: 
a main (“unreinforced”) portion (at 110) having a constant thickness/width along a height thereof, the main portion extending a length along a generally axial direction of the blade for molding a tread protrusion 10 in the incision 4;
first and second end (“reinforced”) portions each having a constant thickness/width along a respective height thereof for molding incision portions 5, 6 in the incision 4, each end portion extending a length along a generally axial direction of the blade, and each end portion extends toward the main portion at respective opposite ends of the main portion, wherein the thickness of the end portions is greater than the thickness of the main portion; and
first and second tapered portions respectively extending between one of the end portions and the main portion, as clearly shown in the incision 4 in Figure 1 at either end of each protrusion 10 of the incision 4.
Perrin et al. further teach a central (“reinforced”) portion between the two main portions 110 (as clearly shown in Figure 3, bridging blade sections 103, 104, forming the corner portions between parts 7-8 of incision 4 and between parts 8-9 of incision 4 as clearly shown in Figure 1), as well as first and second central tapered portions extending between one of the main portions and the central portion (as clearly shown in Figure 1, adjacent the corner portions between parts 7-8 and 8-9 and  extending toward a respective protrusion 10 of the incision 4). See the annotated Figure 1, below.

    PNG
    media_image1.png
    527
    911
    media_image1.png
    Greyscale



Claims 1-4, 6 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domange et al. (US 2002/0134202; equivalent to EP 1,243,390).
Domange et al. teach a sipe blade 302 (Figure 13) including: 
a main (“unreinforced”) portion 101 having a constant thickness/width along a height thereof, the main portion extending a length along a generally axial direction of the blade;
first and second end (“reinforced”) portions 201 each having a constant thickness/width along a respective height thereof, each end portion extending a length along a generally axial direction of the blade, and each end portion extends toward the main portion at respective opposite ends of the main portion, wherein the thickness of the end portions is greater than the thickness of the main portion; and

With regard to the “central reinforced portion” separate from an end portion by a distance less than the axial length of the blade as recited in claim 4, one of the end portions of Domange et al. may be considered to be this claimed “central reinforced portion” as recited in claim 4, since no location for this “central reinforced portion” is claimed, other than a distance from one end portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JAMES P MACKEY/Primary Examiner, Art Unit 1744